IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 223PA15

                                Filed 10 June 2016

STATE OF NORTH CAROLINA

              v.

ROBERT BISHOP


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 774 S.E.2d 337 (2015), finding no error

after appeal from a judgment entered on 5 February 2014 by Judge G. Wayne

Abernathy in Superior Court, Alamance County. Heard in the Supreme Court on 17

February 2016.


      Roy Cooper, Attorney General, by Kimberly N. Callahan, Assistant Attorney
      General, for the State.

      Glenn Gerding, Appellate Defender, by James R. Grant, Assistant Appellate
      Defender, for defendant-appellant.

      Ellis & Winters LLP, by C. Scott Meyers; and Eugene Volokh, pro hac vice,
      UCLA School of Law, for Electronic Frontier Foundation, amicus curiae.


      HUDSON, Justice.


      On 9 February 2012, defendant Robert Bishop was arrested and charged with

one count of cyberbullying under North Carolina’s cyberbullying statute, N.C.G.S. §

14-458.1. Under that statute, it is “unlawful for any person to use a computer or

computer network to . . . [p]ost or encourage others to post on the Internet private,
                                   STATE V. BISHOP

                                   Opinion of the Court



personal, or sexual information pertaining to a minor” “[w]ith the intent to intimidate

or torment a minor.” N.C.G.S. § 14-458.1(a)(1)(d) (2015). On 5 February 2014,

defendant was convicted on that sole charge by a jury in the Superior Court in

Alamance County. On appeal, the Court of Appeals concluded that the cyberbullying

statute “prohibits conduct, not speech”; that any burden on speech is “merely

incidental”; and that this “incidental” burden “is no greater than necessary” to further

the State’s “substantial” interest in protecting children from the harmful effects of

bullying and harassment. State v. Bishop, ___ N.C. App. ___, ___, ___, 774 S.E.2d

337, 344-45, 349 (2015). We now conclude that N.C.G.S. § 14-458.1(a)(1)(d) restricts

speech, not merely nonexpressive conduct; that this restriction is content based, not

content neutral; and that the cyberbullying statute is not narrowly tailored to the

State’s asserted interest in protecting children from the harms of online bullying.

Accordingly, we reverse the decision of the Court of Appeals and hold that the statute

violates the First Amendment as applied to the states through the Fourteenth

Amendment.

                I. FACTS AND PROCEDURAL BACKGROUND

      During the 2011-2012 school year, defendant and Dillion Price were students

at Southern Alamance High School. Starting in the fall of 2011, some of Price’s

classmates began to post negative pictures and comments about Price on Facebook,

including on Price’s own Facebook page. In September 2011, a male classmate posted

on Facebook a screenshot of a sexually themed text message Price had inadvertently


                                           -2-
                                   STATE V. BISHOP

                                   Opinion of the Court



sent him.   Below that post, several individuals commented, including Price and

defendant. Price accused the posting student of altering or falsifying the screenshot

and threatened to fight him over the matter; defendant commented that the text was

“excessively homoerotic” and accused others of being “defensive” and “pathetic for

taking the [I]nternet so seriously.”

      At least two other Facebook postings with similar tone and attitude followed,

all involving Price, defendant, and other commenters. Many of the messages that

ensued included comments and accusations about each other’s sexual proclivities,

along with name-calling and insults.

      Late one night in December 2011, Price’s mother found him very upset in his

room, crying, throwing things, and hitting himself in the head. She saw on his

cellphone some of the comments and pictures that his classmates had posted. Fearing

for his well-being and concerned that Price might harm himself, Price’s mother

contacted the police, who used undercover Facebook accounts to view the Facebook

postings and take screenshots of postings relevant to the investigation.

      On 9 February 2012, defendant was arrested and charged with one count of

cyberbullying in violation of N.C.G.S. § 14-458.1. Some, but not all, of the other

students involved in these discussions were also arrested or charged under the

cyberbullying statute.1



      1  According to the trial transcript, it appears that six students were charged in
connection with these online conversations.

                                           -3-
                                   STATE V. BISHOP

                                   Opinion of the Court



      Defendant was tried and convicted in district court, after which he appealed to

the Superior Court in Alamance County for a trial de novo. In the superior court,

defendant filed a pretrial motion to dismiss, contending that N.C.G.S. § 14-

458.1(a)(1)(d) is unconstitutional under the First and Fourteenth Amendments. After

hearing the matter on 24 April, the trial court denied defendant’s motion in an order

entered on 17 May 2013. Defendant’s case came on for trial at the 3 February 2014

criminal session of the Superior Court in Alamance County, and on 5 February,

defendant was convicted by a jury of one count of cyberbullying. Defendant appealed

to the Court of Appeals.

      At the Court of Appeals, defendant argued, inter alia, that the cyberbullying

statute, specifically N.C.G.S. § 14-458.1(a)(1)(d), restricts speech protected under the

First Amendment; that this restriction is content based; and that it sweeps too

broadly to satisfy the exacting demands of strict scrutiny. In a unanimous opinion,

the Court of Appeals rejected those arguments. Instead, applying de novo review,

that court concluded that N.C.G.S. § 14-458.1(a)(1)(d) regulates conduct, not speech,

and specifically that the statute “punishes the act of posting or encouraging another

to post on the Internet with the intent to intimidate or torment” a minor. Bishop, ___

N.C. App. at ___, 774 S.E.2d at 343. The Court of Appeals also concluded that “[t]o

the extent the Cyber-bullying Statute touches upon or regulates some aspects of some

speech, the burden on speech and expression is merely incidental.” Id. at ___, 774

S.E.2d at 344 (citing Hest Techs., Inc. v. State ex rel. Perdue, 366 N.C. 289, 300, 749


                                           -4-
                                   STATE V. BISHOP

                                   Opinion of the Court



S.E.2d 429, 437 (2012), cert. denied, ___ U.S. ___, 134 S. Ct. 99 (2013)). And regarding

that “incidental” burden, the Court of Appeals concluded that it “is no greater than

necessary” because the statute “only prohibits disclosure of ‘private, personal, or

sexual information pertaining to [a] minor’ on the Internet with the specific intent to

intimidate or torment a minor” and “does not prohibit any other speech or

communication on the Internet outside of this context.”       Id. at ___, 774 S.E.2d at

344-45 (quoting N.C.G.S. § 14-458.1(a)(1)(d)). Partly on this basis, and after rejecting

several other arguments defendant raised before that court, the Court of Appeals

ultimately found no error in defendant’s conviction under the cyberbullying statute.

See id. at ___, 774 S.E.2d at 349. On 20 August 2015, we allowed defendant’s petition

for discretionary review.

                                   II. ANALYSIS

      Here, defendant again contends that the cyberbullying statute, specifically

N.C.G.S. § 14-458.1(a)(1)(d), is unconstitutional under the First Amendment, as

incorporated and applied to the states through the Fourteenth Amendment, because

it criminalizes protected speech based on its content, and because, in doing so, the

law extends well beyond the government’s asserted interest in protecting children

from the harms caused by online bullying.          The challenged provision makes it

“unlawful for any person to use a computer or computer network” to “[p]ost or

encourage others to post on the Internet private, personal, or sexual information

pertaining to a minor” “[w]ith the intent to intimidate or torment a minor.” N.C.G.S.


                                           -5-
                                   STATE V. BISHOP

                                   Opinion of the Court



§ 14-458.1(a)(1)(d). For the reasons that follow, we hold that section 14-458.1 restricts

speech, and not just nonexpressive conduct; that the restriction created is content

based, not content neutral; and that the statute’s scope is not sufficiently narrowly

tailored to serve the State’s asserted interest in protecting children from the harms

resulting from online bullying.      Accordingly, we conclude that N.C.G.S. § 14-

458.1(a)(1)(d) violates the First Amendment. We therefore reverse the decision of the

Court of Appeals.

       A. The Statute Burdens Speech, Not Just Nonexpressive Conduct.

      We must first determine whether N.C.G.S. § 14-458.1(a)(1)(d) restricts

protected speech or expressive conduct, or whether the statute affects only

nonexpressive conduct.     Answering this question determines whether the First

Amendment is implicated. See, e.g., Texas v. Johnson, 491 U.S. 397, 404, 109 S. Ct.

2533, 2539 (1989) (stating that conduct acquires First Amendment protection only

when it “possesses sufficient communicative elements”).        Yet this inquiry is not

always easy or straightforward. On one hand, the Supreme Court of the United

States has recognized that expressive conduct falls within the ambit of the First

Amendment’s protections—at least when that conduct is “inherently” expressive.

Rumsfeld v. Forum for Acad. & Inst’l Rights, Inc., 547 U.S. 47, 66, 126 S. Ct. 1297,

1310 (2006) (“Instead, we have extended First Amendment protection only to conduct

that is inherently expressive[, such as flag burning].” (citing Johnson, 491 U.S. at

406, 109 S. Ct. at 2540)). On the other, that Court has also long held that otherwise


                                           -6-
                                     STATE V. BISHOP

                                    Opinion of the Court



proscribable criminal conduct does not become protected by the First Amendment

simply because the conduct happens to involve the written or spoken word. See, e.g.,

United States v. Alvarez, ___ U.S. ___, ___, 132 S. Ct. 2537, 2544 (2012) (plurality

opinion) (noting that “speech integral to criminal conduct” remains a category of

historically unprotected speech); accord Giboney v. Empire Storage & Ice Co., 336

U.S. 490, 502, 69 S. Ct. 684, 691 (1949) (“[I]t has never been deemed an abridgment

of freedom of speech or press to make a course of conduct illegal merely because the

conduct was in part initiated, evidenced, or carried out by means of language, either

spoken, written, or printed.” (citations omitted)); see also R.A.V. v. City of St. Paul,

505 U.S. 377, 389, 112 S. Ct. 2538, 2546 (1992) (“[W]ords can in some circumstances

violate laws directed not against speech but against conduct (a law against treason,

for example, is violated by telling the enemy the Nation’s defense secrets) . . . .”); State

v. Camp, 59 N.C. App. 38, 42-43, 295 S.E.2d 766, 768-69 (opining that a statute

barring use of a telephone to harass another person implicated conduct, not speech,

and therefore did not violate the First Amendment), appeal dismissed and disc. rev.

denied, 307 N.C. 271, 299 S.E.2d 216 (1982).               Against this blurred doctrinal

landscape, the line is not always bright between what is protected by the First

Amendment and what is not.

       Here, however, we are satisfied that N.C.G.S. § 14-458.1(a)(1)(d) applies to

speech and not solely, or even predominantly, to nonexpressive conduct. As noted,

the statute prohibits anyone, on threat of criminal punishment, from “[p]ost[ing] or


                                            -7-
                                   STATE V. BISHOP

                                   Opinion of the Court



encourag[ing] others to post on the Internet [any] private, personal, or sexual

information pertaining to a minor” “[w]ith the intent to intimidate or torment a

minor.” N.C.G.S. § 14-458.1(a)(1)(d). In contrast with the statute we upheld in Hest,

which proscribed operating or placing into operation “an electronic machine or device”

to conduct a sweepstakes, 366 N.C. at 292, 749 S.E.2d at 432, this statute outlawed

posting particular subject matter, on the internet, with certain intent. The statute

at issue in Hest regulated conduct, id. at 296, 749 S.E.2d at 434; the statute here

regulates protected speech.

      Posting information on the Internet—whatever the subject matter—can

constitute speech as surely as stapling flyers to bulletin boards or distributing

pamphlets to passersby—activities long protected by the First Amendment. See, e.g.,

Lovell v. City of Griffin, 303 U.S. 444, 452, 58 S. Ct. 666, 669 (1938) (“The [First

Amendment] is not confined to newspapers and periodicals. It necessarily embraces

pamphlets and leaflets. These indeed have been historic weapons in the defense of

liberty, as the pamphlets of Thomas Paine and others in our own history abundantly

attest.”); see also Jamison v. Texas, 318 U.S. 413, 416, 63 S. Ct. 669, 672 (1943) (“This

right [to express one’s views in an orderly fashion] extends to the communication of

ideas by handbills and literature as well as by the spoken word.” (citations omitted)).

Such communication does not lose protection merely because it involves the “act” of

posting information online, for much speech requires an “act” of some variety—

whether putting ink to paper or paint to canvas, or hoisting a picket sign, or donning


                                           -8-
                                   STATE V. BISHOP

                                  Opinion of the Court



a message-bearing jacket. See, e.g., Cohen v. California, 403 U.S. 15, 18-19, 26, 91 S.

Ct. 1780, 1784-85, 1789 (1971) (holding that wearing a jacket with an antiwar

vulgarity constituted protected speech, not merely conduct).            Nor is such

communication subject to any lesser protection simply because it occurs online. As

the United States Supreme Court has made clear, the protections of the First

Amendment extend in full not just to the Internet, see Reno v. ACLU, 521 U.S. 844,

870, 117 S. Ct. 2329, 2344 (1997) (“[O]ur cases provide no basis for qualifying the

level of First Amendment scrutiny that should be applied to [the Internet].”), but to

all new media and forms of communication that progress might make available, see

Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786, 790, 131 S. Ct. 2729, 2733 (2011) (“And

whatever the challenges of applying the Constitution to ever-advancing technology,

‘the basic principles of freedom of speech and the press, like the First Amendment’s

command, do not vary’ when a new and different medium for communication

appears.” (quoting Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495, 503, 72 S. Ct. 777,

781 (1952))). Accordingly, we conclude that N.C.G.S. § 14-458.1(a)(1)(d) of North

Carolina’s cyberbullying statute implicates the First Amendment because that

provision restricts speech and not merely conduct.

                          B. The Statute is Content Based.

      Having concluded that N.C.G.S. § 14-458.1(a)(1)(d) limits speech, we now

consider a second threshold inquiry: whether this portion of the cyberbullying statute

is content based or content neutral. This central inquiry determines the level of


                                          -9-
                                  STATE V. BISHOP

                                  Opinion of the Court



scrutiny we apply here.      Content based speech regulations must satisfy strict

scrutiny. Such restrictions “are presumptively unconstitutional and may be justified

only if the government proves that they are narrowly tailored to serve compelling

state interests.” Reed v. Town of Gilbert, ___ U.S. ___, ___, 135 S. Ct. 2218, 2226

(2015) (citing R.A.V., 505 U.S. at 395, 112 S. Ct. at 2549 and Simon & Schuster, Inc.

v. Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 115, 118, 112 S. Ct. 501,

508, 509 (1991)). In contrast, content neutral measures—such as those governing

only the time, manner, or place of First Amendment-protected expression—are

subjected to a less demanding but still rigorous form of intermediate scrutiny. The

government must prove that they are “narrowly tailored to serve a significant

governmental interest, and that they leave open ample alternative channels for

communication of the information.” McCullen v. Coakley, ___ U.S. ___, ___, 134 S.

Ct. 2518, 2529 (2014) (quoting Ward v. Rock Against Racism, 491 U.S. 781, 791, 109

S. Ct. 2746, 2753 (1989)).

      Until recently, it was unclear how a court should determine whether a speech

restriction is content based or content neutral. In some cases, the Supreme Court of

the United States has suggested that a reviewing court should focus on the intent

behind the measure; in others, it has emphasized the plain text of the statute and

how it would operate in practice. Compare Ward, 491 U.S. at 791, 109 S. Ct. at 2754

(“The principal inquiry in determining content neutrality . . . is whether the

government has adopted a regulation of speech because of disagreement with the


                                         -10-
                                   STATE V. BISHOP

                                  Opinion of the Court



message it conveys.” (citing Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288,

295, 104 S. Ct. 3065, 3070 (1984))), with McCullen, ___ U.S. at ___, 134 S. Ct. at 2531

(“The Act would be content based if it required ‘enforcement authorities’ to ‘examine

the content of the message that is conveyed to determine whether’ a violation has

occurred.” (quoting FCC v. League of Women Voters of Cal., 468 U.S. 364, 383, 104 S.

Ct. 3106, 3119 (1984))), and R.A.V., 505 U.S. at 391, 112 S. Ct. at 2547 (“In its

practical operation, moreover, the ordinance goes even beyond mere content

discrimination, to actual viewpoint discrimination.”). At times, the Court suggested

both emphases within the course of a single opinion. Compare Sorrell v. IMS Health

Inc., 564 U.S. 552, 563-64, 131 S. Ct. 2653, 2663 (2011) (“On its face, [the challenged

measure] enacts content- and speaker-based restrictions on the sale, disclosure, and

use of prescriber-identifying information.”), with id. at 565, 131 S. Ct. at 2663-64

(“Given the legislature’s expressed statement of purpose, it is apparent that [the

challenged measure] imposes burdens that are based on the content of speech and

that are aimed at a particular viewpoint.”).

      Recently, however, in Reed v. Town of Gilbert that Court clarified that several

paths can lead to the conclusion that a speech restriction is content based and

therefore subject to strict scrutiny. This determination can find support in the plain

text of a statute, or the animating impulse behind it, or the lack of any plausible




                                         -11-
                                       STATE V. BISHOP

                                       Opinion of the Court



explanation besides distaste for the subject matter or message.2 In short, “[b]ecause

strict scrutiny applies either when a law is content based on its face or when the

purpose and justification for the law are content based, a court must evaluate each

question before it concludes that the law is content neutral and thus subject to a lower

level of scrutiny.” Reed, ___ U.S. at ___, 135 S. Ct. at 2228.

       Here, it is clear that the cyberbullying statute is content based, on its face and

by its plain text, because the statute “defin[es] regulated speech by [its] particular

subject matter.” Id. at ___, 135 S. Ct. at 2227. The provision under which defendant




       2   As the Supreme Court of the United States summarized:

                       Government regulation of speech is content based if a law
                applies to particular speech because of the topic discussed or the
                idea or message expressed. This commonsense meaning of the
                phrase “content based” requires a court to consider whether a
                regulation of speech “on its face” draws distinctions based on the
                message a speaker conveys. Some facial distinctions based on a
                message are obvious, defining regulated speech by particular
                subject matter, and others are more subtle, defining regulated
                speech by its function or purpose. Both are distinctions drawn
                based on the message a speaker conveys, and, therefore, are
                subject to strict scrutiny.

                        Our precedents have also recognized a separate and
                additional category of laws that, though facially content neutral,
                will be considered content based regulations of speech: laws that
                cannot be justified without reference to the content of the
                regulated speech, or that were adopted by the government
                because of disagreement with the message the speech conveys.
                Those laws, like those that are content based on their face, must
                also satisfy strict scrutiny.

Reed, ___ U.S. at ___, 135 S. Ct. at 2227 (brackets, internal citations, and internal quotation
marks omitted).

                                              -12-
                                   STATE V. BISHOP

                                   Opinion of the Court



was arrested and prosecuted prohibits “post[ing] or encourag[ing] others to post . . .

private, personal, or sexual information pertaining to a minor.”            N.C.G.S. § 14-

458.1(a)(1)(d). The statute criminalizes some messages but not others, and makes it

impossible to determine whether the accused has committed a crime without

examining the content of his communication.               The State’s justification for the

cyberbullying statute “cannot transform [this] facially content based law into one that

is content neutral,” Reed, ___ U.S. at ___, 135 S. Ct. at 2228, and we therefore reverse

the Court of Appeals holding to the contrary.

                        C. The Statute Fails Strict Scrutiny.

      Because we have concluded that N.C.G.S. § 14-458.1(a)(1)(d) creates a content

based restriction on protected speech, we can uphold this portion of the cyberbullying

statute only if the State can demonstrate that it satisfies strict scrutiny. To do so,

the State must show that the statute serves a compelling governmental interest, and

that the law is narrowly tailored to effectuate that interest. See, e.g., id. at ___, 135

S. Ct. at 2226.

      That protecting children from online bullying is a compelling governmental

interest is undisputed. While the State would normally be required specifically to

“identify an ‘actual problem’ in need of solving,” Entm’t Merchs. Ass’n, 564 U.S. at

799, 131 S. Ct. at 2738 (quoting United States v. Playboy Entm’t Grp., 529 U.S. 803,

822, 120 S. Ct. 1878, 1891 (2000)), and to “demonstrate with clarity that its ‘purpose

or interest is both constitutionally permissible and substantial’ ” Fisher v. Univ. of


                                          -13-
                                   STATE V. BISHOP

                                   Opinion of the Court



Tex. at Austin, ___ U.S. ___, ___, 133 S. Ct. 2411, 2418 (2013) (quoting Regents of the

Univ. of Cal. v. Bakke, 438 U.S. 265, 305, 98 S. Ct. 2733, 2756 (1978) (plurality

opinion)), here the State asserts, and defendant agrees, that the General Assembly

has a compelling interest in protecting children from physical and psychological

harm. We also note that the special status of minors is a subject for which the

Supreme Court of the United States has shown a particular solicitude. That Court’s

long-standing recognition that “youth is more than a chronological fact,” Eddings v.

Oklahoma, 455 U.S. 104, 115, 102 S. Ct. 869, 877 (1982), has led it, on one hand, to

recognize a compelling interest in the protection of minors, see, e.g., Sable Commc’ns

of Cal., Inc. v. FCC, 492 U.S. 115, 126, 109 S. Ct. 2829, 2836 (1989), and, on the other,

to prohibit the imposition of the most serious criminal punishments for offenses

committed before the age of eighteen, see Roper v. Simmons, 543 U.S. 551, 575, 125

S. Ct. 1183, 1198 (2005) (holding that the death penalty cannot be imposed for

offenses committed by a juvenile); Graham v. Florida, 560 U.S. 48, 82, 130 S. Ct.

2011, 2034 (2010) (“The Constitution prohibits the imposition of a life without parole

sentence on a juvenile offender who did not commit homicide.”); Miller v. Alabama,

___ U.S. ___, ___, 132 S. Ct. 2455, 2460 (2012) (“[M]andatory life without parole for

those under the age of 18 at the time of their crimes [even for homicide offenses]

violates the Eighth Amendment’s prohibition on ‘cruel and unusual punishments.’ ”

(quoting U.S. Const. amend. VIII)). Accordingly, in line with these consistent and

converging strands of precedent, we reaffirm that the State has “a compelling interest


                                          -14-
                                    STATE V. BISHOP

                                   Opinion of the Court



in protecting the physical and psychological well-being of minors.” Sable Commc’ns,

492 U.S. at 126, 109 S. Ct. at 2836.

      But just as the Court has shown a particular cognizance of the vulnerabilities

of minors, so too has it shown a particular wariness of allowing strict scrutiny to

become “strict in theory but feeble in fact.” Fisher, ___ U.S. at ___, 133 S. Ct. at 2421.

The State must show not only that a challenged content based measure addresses the

identified harm, but that the enactment provides “the least restrictive means” of

doing so.   McCutcheon v. FEC, ___ U.S. ___, ___, 134 S. Ct. 1434, 1444 (2014)

(plurality opinion) (citing Sable Commc’ns, 492 U.S. at 126, 109 S. Ct. at 2836). Given

this “exacting scrutiny,” id. at ___, 134 S. Ct. at 1444, it is perhaps unsurprising that

few content based restrictions have survived this inquiry. See Williams–Yulee v. Fla.

Bar, ___ U.S. ___, ___, 135 S. Ct. 1656, 1672 (2015) (upholding a provision that

prohibited judicial candidates from personally soliciting campaign contributions but

allowed them to raise funds in other ways and to conduct other campaign activities);

Holder v. Humanitarian Law Project, 561 U.S. 1, 38-39, 130 S. Ct. 2705, 2729-30

(2010) (upholding, in the interest of national security, a specific application of a

statute barring the provision of material aid to foreign terrorist groups); Burson v.

Freeman, 504 U.S. 191, 210-11, 112 S. Ct. 1846, 1857-58 (1992) (plurality opinion)

(upholding a buffer zone around election sites as a measure to safeguard the right to

vote freely and effectively); see also Wood v. Moss, ___ U.S. ___, ___, 134 S. Ct. 2056,

2061 (2014) (holding, in light of the “overwhelming importance” of “safeguarding the


                                          -15-
                                   STATE V. BISHOP

                                  Opinion of the Court



President,” that the Secret Service had not violated the clearly established rights of

protestors by moving them farther away than supporters during an unexpected

presidential stop).

      With these principles in mind, we now turn to sub-subdivision 14-458.1(a)(1)(d)

of the cyberbullying statute. Again, that provision makes it a criminal offense “for

any person to use a computer or computer network to . . . [p]ost or encourage others

to post on the Internet private, personal, or sexual information pertaining to a minor”

“[w]ith the intent to intimidate or torment a minor.” N.C.G.S. § 14-458.1(a)(1)(d).

The central question then becomes whether this language embodies the least

restrictive means of advancing the State’s compelling interest in protecting minors

from this potential harm.

      We hold that it does not. At the outset, it is apparent that the statute contains

no requirement that the subject of an online posting suffer injury as a result, or even

that he or she become aware of such a posting. In addition, as to both the motive of

the poster and the content of the posting, the statute sweeps far beyond the State’s

legitimate interest in protecting the psychological health of minors.       Regarding

motive, the statute prohibits anyone from posting forbidden content with the intent

to “intimidate or torment” a minor. However, neither “intimidate” nor “torment” is

defined in the statute, and the State itself contends that we should define “torment”




                                         -16-
                                     STATE V. BISHOP

                                     Opinion of the Court



broadly to reference conduct intended “to annoy, pester, or harass.”3 The protection

of minors’ mental well-being may be a compelling governmental interest, but it is

hardly clear that teenagers require protection via the criminal law from online

annoyance.

       The description of the proscribed subject matter is similarly expansive. The

statute criminalizes posting online “private, personal, or sexual information

pertaining to a minor.” Id. Again, these terms are not defined by the statute. The

State has suggested that we interpret this language by defining “private” to mean

“[s]ecluded from the sight, presence, or intrusion of others,” or “[o]f or confined to the

individual.” The State would then define “personal” as “[o]f or relating to a particular

person,” or “[c]oncerning a particular person and his or her private business,

interests, or activities.” And it would define “sexual” as “[o]f, relating to, involving,

or characteristic of sex, sexuality, the sexes, or the sex organs and their functions,”

or “[i]mplying or symbolizing erotic desires or activity.” While all of these definitions



       3 Similarly, the State encourages us to define “to intimidate” as “to make timid; fill
with fear.” While we need not, and do not, address a hypothetical statute limited to
proscribing unprotected “true threats”—which the United States Supreme Court has defined
as “those statements where the speaker means to communicate a serious expression of an
intent to commit an act of unlawful violence to a particular individual or group of
individuals,” Virginia v. Black, 538 U.S. 343, 359, 123 S. Ct. 1536, 1548 (2003) (citations
omitted)—we do note that such a statute might present a closer constitutional question. Cf.
Elonis v. United States, ___ U.S. ___, ___, ___,135 S. Ct. 2001, 2004, 2012 (2015) (reversing
the defendant’s conviction under a federal statute that made “it a crime to transmit in
interstate commerce ‘any communication containing any threat . . . to injure the person of
another,’ ” and for that reason, seeing no need to consider related First Amendment concerns
(alteration in original) (quoting 18 U.S.C. § 875(c))).

                                            -17-
                                  STATE V. BISHOP

                                  Opinion of the Court



are broad, the State’s proposed definition of “personal” as “[o]f or relating to a

particular person” is especially sweeping. Were we to adopt the State’s position, it

could be unlawful to post on the Internet any information “relating to a particular

[minor].”   Such an interpretation would essentially criminalize posting any

information about any specific minor if done with the requisite intent.

      Finally, we note that, while adding a mens rea requirement can sometimes

limit the scope of a criminal statute, reading the motive and subject matter

requirements in tandem here does not sufficiently narrow the extensive reach of the

cyberbullying statute. Even under the State’s proposed construction of the statutory

terms, N.C.G.S. § 14-458.1(a)(1)(d) could criminalize behavior that a robust

contemporary society must tolerate because of the First Amendment, even if we do

not approve of the behavior. Civility, whose definition is constantly changing, is a

laudable goal but one not readily attained or enforced through criminal laws.

      In sum, however laudable the State’s interest in protecting minors from the

dangers of online bullying may be, North Carolina’s cyberbullying statute “create[s]

a criminal prohibition of alarming breadth.” United States v. Stevens, 559 U.S. 460,

474, 130 S. Ct. 1577, 1588 (2010), superseded by statute, Pub. L. No. 111-294, § 3(a),

124 Stat. 3178 (2010) (narrowing the scope of the law at issue). Even under the

State’s interpretation of N.C.G.S. § 14-458.1, the statute prohibits a wide range of

online speech—whether on subjects of merely puerile interest or on matters of public

importance—and all with no requirement that anyone suffer any actual injury. In


                                         -18-
                                    STATE V. BISHOP

                                   Opinion of the Court



general, “[i]t is rare that a regulation restricting speech because of its content will

ever be permissible.” Entm’t Merchs. Ass’n, 564 U.S. at 799, 131 S. Ct. at 2738

(quoting United States v. Playboy Entm’t Grp., 529 U.S. at 818, 120 S. Ct. at 1889).

Certainly, N.C.G.S. § 14-458.1(a)(1)(d) of the cyberbullying statute is not.

                                 III. CONCLUSION

      For the foregoing reasons, we conclude that N.C.G.S. § 14-458.1(a)(1)(d)

restricts speech, not merely nonexpressive conduct; that this restriction is content

based; and that it is not narrowly tailored to the State’s asserted interest in protecting

children from the harms of online bullying. As such, the statute violates the First

Amendment’s guarantee of the freedom of speech. We therefore reverse the decision

of the Court of Appeals finding no error in defendant’s conviction for cyberbullying.

      REVERSED.




                                          -19-